Citation Nr: 1636114	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches (also claimed as cluster headaches).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1989 to August 1997.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a July 2014 decision of the Appeals Management Center (AMC) in Washington, DC.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2013 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  In March 2014, the Board remanded the hypertension claim for further evidentiary development. 

The July 2014 AMC decision granted the Veteran's claim of entitlement to service connection for migraine headaches (also claimed as cluster headaches), rated as 30 percent disabling effective August 30, 1997, and as 50 percent disabling from March 31, 2009.  In August 2014, the Veteran submitted a timely notice of disagreement (NOD) with the July 2014 AMC decision regarding an initial disability rating in excess of 30 percent.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the Veteran's initial rating claim was not certified to the Board on appeal, the Board will address it herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record, including an adequate VA opinion, upon which to decide the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to PTSD.  Additionally, the AOJ must issue an SOC regarding the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  


I.  Service Connection - Hypertension  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the previous March 2014 Board remand specifically requested that a VA examiner opine whether it was at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during active service or whether it was caused or aggravated (permanently worsened beyond natural progression) by active service, to include as due to service-connected PTSD or another service-connected disability.  

The resulting July 2014 VA examination report documents the VA examiner's conclusion that the Veteran's hypertension is less likely than not a direct result of active service, as there is no indication that the Veteran was diagnosed with hypertension during active service or prior to first being diagnosed in 2009.  The examiner also concluded that the Veteran's hypertension was less likely as not permanently aggravated by service-connected PTSD or any other service-connected disability.  The examiner stated that stress and pain from the Veteran's service-connected disabilities, including PTSD, a shoulder condition, migraine headaches, may promote acute elevations in blood pressure intermittently, but the examiner was unable to opine that permanent aggravation resulted without resorting to mere speculation.  The examiner stated that there is no evidence to support permanent elevations of hypertension that can be directly connected with PSTD or another service-connected disability.  

Significantly, while the July 2014 VA examiner appears to have properly address the question of whether the Veteran's hypertension was permanently aggravated by his service-connected PTSD (or another service-connected disability), the examiner did not render the requested opinion as to whether the Veteran's hypertension was directly caused by his service-connected PTSD (or another service-connected disability).  Additionally, the Board notes that the July 2014 VA opinion did not discuss relevant evidence of record, including private medical opinions that the Veteran's hypertension is more likely than not a result of his service-connected PTSD and may be exacerbated during flare-ups up his PTSD, and the Veteran's lay statements regarding the nature and onset of his hypertension.  

As such, the July 2014 VA opinion is inadequate and does not meet substantial compliance with the March 2014 Board remand directives; therefore, upon remand, an adequate VA medical opinion must be obtained which fully addresses all relevant evidence and whether the Veteran's hypertension is caused or aggravated by any service-connected disability, including PTSD.  See Barr, 21 Vet. App. at 312; see also Stegall v. West, 11 Vet. App. 268 (1998).  


II.  Initial Rating - Migraine Headaches  

As noted in the Introduction above, following a July 2014 AMC decision, the Veteran submitted a timely August 2014 NOD regarding the initial 30 percent disability rating assigned for his service-connected migraine headaches.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely August 2014 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's initial rating claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the August 2014 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claim of an initial disability rating in excess of 30 percent for migraine headaches to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the July 2014 VA examiner, or an equally qualified VA examiner.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to the following:  

(a) whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by service-connected PTSD or another service-connected disability.  

(b) whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated (permanently worsened beyond natural progression) by service-connected PTSD or another service-connected disability.  

In providing the requested opinion, the examiner must include a clear discussion of all relevant lay and medical evidence of record, including private medical opinions that the Veteran's hypertension is more likely than not a result of his service-connected PTSD and may be exacerbated during flare-ups up his PTSD, and the Veteran's lay statements regarding the nature and onset of his hypertension.  

2.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to PTSD.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

4.  Finally, issue an SOC addressing the issue of entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal, return the matter to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




